UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 08-7101


UNITED STATES OF AMERICA,

                  Plaintiff - Appellee,

             v.

ORLANDO WALLACE,

                  Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond.    James R. Spencer, Chief
District Judge. (3:06-cr-00307-JRS-1)


Submitted:    January 13, 2009               Decided:   January 15, 2009


Before WILLIAMS,     Chief   Judge,   and   TRAXLER   and   KING,   Circuit
Judges.


Dismissed by unpublished per curiam opinion.


Orlando Wallace, Appellant Pro Se.             Peter Sinclair Duffey,
Assistant United States Attorney,            Richmond, Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Orlando Wallace seeks to appeal the district court’s

sealed order.          In criminal cases, the defendant must file the

notice of appeal within ten days after the entry of judgment.

Fed. R. App. P. 4(b)(1)(A); see United States v. Little, 392

F.3d 671, 680-81 (4th Cir. 2004) (applying ten-day appeal period

to appeal from Rule 35 ruling).                With or without a motion, upon

a showing of excusable neglect or good cause, the district court

may grant an extension of up to thirty days to file a notice of

appeal.       Fed. R. App. P. 4(b)(4); United States v. Reyes, 759

F.2d 351, 353 (4th Cir. 1985).

              The district court entered its order on February 29,

2008.       The notice of appeal was filed on June 6, 2008. *                  Because

Wallace failed to file a timely notice of appeal or to obtain an

extension      of     the   appeal   period,    we   dismiss   the     appeal.     We

dispense       with     oral   argument    because      the    facts     and     legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.

                                                                          DISMISSED




        *
       For the purpose of this appeal, we assume that the date
appearing on the notice of appeal is the earliest date it could
have been properly delivered to prison officials for mailing to
the court. Fed. R. App. P. 4(c); Houston v. Lack, 487 U.S. 266
(1988).



                                          2